DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3-9, 11, 13-17, 19, 22, 27-28, 54 and 56-57 are currently pending and examined herein. 
Claim 28 is withdrawn.
	The following Office Action is in response to Applicant’s communication dated 10/13/2021. Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn. The following rejection(s) and/or objection(s) are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Modified Claim Rejections - 35 USC § 103
Necessitated by claim amendments

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Weissleder et al. and Lizuka et al.
Claims 1, 3-9, 11, 13-17, 19, 22, 27, 54 and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Weissleder et al. (WO 2014/200767 A1, as cited in the IDS filed on 03/28/2019, of record) in view of Lizuka et al. (Detection and Quantification of MicroRNAs by Ligase-Assisted Sandwich Hybridization on a Microarray. In: Microarray Technology. Methods in Molecular Biology, vol 1368, publicly available, January 26, 2016, of record).
Regarding claim 1, Weissleder teaches a method comprising: 
(a) contacting cells (e.g. para. [0024]) that comprise nucleic acid targets with at least two conjugates (e.g. conjugates are termed “target probes” by Weissleder as per para. [0007]), each conjugate comprising (i) a nucleic acid bait strand (e.g. para. [00108]; “Examples of the target-binding molecule can include…nucleic acid”) linked to (ii) a nucleic acid reporter strand (e.g. “identification nucleotide sequence” as per para. [0007]) through (iii) a cleavable linker (e.g. “cleavable linker” as per para. [0007]), wherein the nucleic acid bait strand contains a nucleotide sequence complementary to a nucleic acid target of interest (e.g. para. [00108]; “Typically the nature of the interaction or binding is noncovalent, e.g., hydrogen” which is understood that the target-binding molecule (being a nucleic acid, para. [00108]) is a complement of the target molecule because only A will form a hydrogen bond with T and only G with C), to produce modified cells comprising target-conjugate complexes (e.g. para. [0007]) and 
(b) loading modified cells of step (a) on a base substrate containing microwells, to produce a loaded base substrate (e.g. “immobilization … onto a solid substrate” that can be a microtiter plate as per para. [0014]).
However, Weissleder does not teach contacting the loaded base substrate with a cover substrate with immobilized nucleic acid capture probes. 
Lizuka, similar to Weissleder, is directed toward quantitative measurement of partitioned analytes via use of probes having detachable and measurable reporter nucleotides, which are released and quantified. Lizuka teaches contacting the loaded base substrate with a cover substrate comprising at least two sets of at least two immobilized nucleic acid capture probes to produce at least two enclosed microwells (e.g. Figs 1-3), wherein (i) each of the capture probes of step (c) comprises a nucleotide sequence complementary to a nucleotide sequence of a nucleic acid reporter strand of step (a) (e.g. Fig. 2a), (ii) each of the at least two enclosed microwells comprises a set of at least two different capture probes of the cover substrate (e.g. Fig. 2a. Once the microwells are enclosed the C-probes are ligated to the different D-probes which reasonably reads on the limitation), and (iii) each capture probe of the set of at least two different capture probes of the cover substrate corresponds to a different nucleic acid reporter strand associated with a different nucleic acid target of interest in the cells of step (a) (e.g. Fig. 2a; has-miR141-3p and has-miR200a-3p).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify Weissleder’s multiplex detection invention with the protocol and device of Lizuka’s LASH invention.  One would have been motivated to do so because Lizuka teaches the ligase-assisted sandwich hybridization (LASH) assay can be completed in 3 h, (e.g. p. 55, first paragraph), whereas Weissleder’s time for assay includes an overnight step, as per Weissleder’s examples on p. 88-111 .  Lizuka also teaches that the “LASH assay is highly specific because T4 DNA ligase will only join nicks that are perfectly aligned on the oligonucleotide…Furthermore, the hybridization of the precursors of miRNAs to the D-probe is prevented by its stem loop structure…Thus, miRNA cannot hybridize to another C-probe and D-probe pair, preventing multiple counts of hybridization to the same miRNA”. And lastly, Lizuka states that “this probe printing solution can be stored for up to 1 month”. Given the teachings in the art, an ordinary artisan would have a reasonable expectation for success practicing the invention since both Weissleder and Lizuka are in the same field of endeavor of multiplex detection of nucleic acids.
Regarding claim 3, Weissleder teaches the method of claim 1, further comprising (d) cleaving the cleavable linkers of the conjugates to release the nucleic acid reporter strands (e.g. para. [0018]).
Regarding claim 4, Lizuka teaches maintaining the enclosed microwells under nucleic acid hybridization conditions to produce reporter-capture complexes immobilized on the cover substrate (e.g. p. 61, 3.3, steps 4-6).
Regarding claim 5, Lizuka teaches dissociating the cover substrate containing the immobilized reporter-capture complexes from the base substrate and visualizing at least one reporter-capture complex immobilized on the cover substrate (e.g. p. 61, steps 7-9).
Regarding claim 6, Lizuka teaches identifying at least one nucleic acid target of interest (e.g. p. 55, last para. “Detect 2 human miRNAs”).
Regarding claims 7-9, Weissleder teaches the method of claim 1, wherein step (a) comprises contacting cells that comprise nucleic acid targets with at least three conjugates, at least five conjugates, and at least ten conjugates (e.g. para. [00105] and Weissleder Claim 1; “Contacting a sample with a composition comprising a plurality (emphasis added) of target probes”).
Regarding claim 11, Weissleder teaches the method of claim 1, wherein the cells are permeabilized or fixed (e.g. fixed as per para. [0025]).
Regarding claims 13-15, Weissleder teaches the method of claim 1, wherein the nucleic acid bait strand contains a nucleotide sequence complementary to a ribonucleic acid (RNA) target, to microRNA, and to DNA (e.g. para. [0097]).
Regarding claim 16, Weissleder teaches the method of claim 1, wherein the cleavable linker is selected from photocleavable linkers and enzyme-cleavable linkers (e.g. paras. [0020] and [0021]).
Regarding claim 17, Weissleder teaches the method of claim 1, wherein the nucleic acid reporter strand is linked to a detectable label (e.g. para. [0012]).
Regarding claim 19, Weissleder teaches the method of claim 1, wherein the base substrate is a microchip (e.g. “microchip” in the present specification appears to be used interchangeably with “microplate”, which reasonably includes a multi-well plate as per para. [00197]).
Regarding claim 22, Weissleder teaches the method of claim 1, wherein each microwell has a volume of 1-999 nanoliters (e.g. para. [00197]; “nanowells”).
Regarding claim 27, Lizuka teaches wherein the cover substrate forms a seal with the base substrate to prevent fluid communication among the enclosed microwells (e.g. p. 61, 3.3, step 5 “binder clips” and p. 62, Fig. 3).
Regarding 54, Weissleder teaches step (a) of claim 54 (e.g. paras. [0007] and [0014]).  Lizuka teaches (b) a cover substrate comprising at least two sets of at least two immobilized nucleic acid capture probes (e.g. Figs. 1-3), each capture probe comprising a nucleotide sequence9687406.1Application No.: 16/319,1885Docket No.: Y0087.70086US03 Amendment dated October 13, 2021Reply to Office Action of April 13, 2021complementary to a nucleotide sequence of a nucleic acid reporter strand of (a) (e.g. Fig. 2a), wherein the cover substrate is in contact with the base substrate to form at least two enclosed microwells (e.g. Fig. 3), each of the at least two enclosed microwells containing a set of at least two different capture probes of the cover substrate, and each capture probe of the set of at least two different capture probes corresponds to a different nucleic acid reporter strand associated with a different cellular target (e.g. Fig. 2a, once the microwells are enclosed the C-probes are ligated to the different D-probes which reasonably reads on the limitation.)
Regarding claim 56, Likuka teaches wherein the at least two sets of at least two immobilized nucleic acid capture probes are patterned on the cover substrate (e.g. p. 60, steps 6-7; “Spot 1nL of the printing solution on the coverslips using an inkjet spotter”).
Regarding claim 57, Lizuka teaches wherein each of the enclosed microwells comprises at least one patterned set of the at least two immobilized nucleic acid capture probes (e.g. p. 60, steps 6-7 and Fig. 3, each coverslip is printed with multiple c-probes and as seen in Fig. 3 the coverslips are placed on over microwells with the D-probe solution creating multiple enclosed wells with at least two immobilized nucleic acid capture probes.)
***
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. 
Applicant argued not all elements are taught, specifically, the limitation of the cover substrate with at least two sets of at least two immobilized nucleic acid capture probes to produce at least two enclosed microwells. Lizuka does teach this throughout the reference and specifically in Figures 1-3. The coverslips used in Fig. 3 which enclose the microwells are printed with c-probes (p. 60, steps 6-7) and once the microwells are enclosed the c-probes are ligated to one of the two different d-probes (fig. 2a) which reads on the limitation “producing at least two enclosed microwells, each comprising a set of at least two different capture probes” because this limitation only requires that the probes are different once the microwells are enclosed.  It is obvious to combine Weissleder and Lizuka because they are interested in the same result but Lizuka takes significantly less time (3hr vs. a typical 24 hr, as per p. 55 first paragraph of Lizuka) which is always desirable in the lab and therefore obvious to use Lizuka’s LASH method. Please see the modified rejection above.
Conclusion
	No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639